Ross, J.:
T. W. Dennis was appointed, by the Probate Court of the city and county of San Francisco, guardian of the estate of Charlotte M. Post, a minor, and as such guardian received certain moneys of his ward. The ward, after attaining her major-' ity, required the guardian to render an account of his guardianship to the proper Court, which he did. In his account, the guardian claimed a credit of $850, which he loaned his sister, *274Mrs. Bean, on her promise to execute to him in the future her promissory note for the amount, together with—as security for its payment—a mortgage on some land she contemplated buying with the money. Mrs. Bean bought the land, but refused to execute the note or mortgage. The ward contested this item in the account, and the Probate Court very properly.sustained her objection to it. The loan was made without any security, and without even taking any evidence of indebtedness. It is not necessary to cite authorities in support of the proposition that the guardian is responsible for the funds of his ward so disposed of.
Order affirmed.
McKixstry, J., and McKee, J., concurred.